Citation Nr: 0623935	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling.  

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.  


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that during the course of the veteran's 
appeal, the RO variously recognized The American Legion and 
the Alabama Department of Veterans Affairs as the veteran's 
duly appointed representative.  Current regulations dictate 
that only one service organization, attorney, or agent may 
represent a claimant at any one time on the same appeal.  See 
38 C.F.R. § 20.601 (2005).  In a June 2006 letter to the 
veteran, the Board requested that the veteran clarify who he 
wished to represent him in his appeal.  The letter also 
notified the veteran that if he did not respond to the 
Board's letter within 30 days, it would be assumed that he 
did not desire representation.  In this regard, neither The 
American Legion nor the Alabama Department of Veterans 
Affairs have assisted the veteran in prosecuting his claims 
nor made supportive arguments.  A review of the claims file 
reflects that the veteran has not responded to the Board's 
June 2006 letter within the time period allowed.  As such, 
the Board assumes that the veteran does not desire to be 
represented in this appeal.  

Additionally, in a June 2004 statement, the veteran reported 
that he was 90 years old and unable to work.  He also noted 
that he believed his disabilities had rendered him 100 
percent disabled.  The Board infers from the veteran's 
statement a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) (previously denied in a November 2001 
rating decision).  As the current claim for TDIU has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine has been manifested by characteristic pain resulting in 
severe limitation of motion with forward flexion of the 
thoracolumbar spine not greater than 30 degrees, without 
evidence of unfavorable ankylosis.  

2.  The veteran's degenerative disc disease of the lumbar 
spine has not been manifested by incapacitating episodes 
requiring prescribed bed rest and treatment during the 
previous 12 months.  

3.  Peripheral neuropathy of the right and left lower 
extremities is manifested by moderately severe incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5289, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

2.  The criteria for a rating to 40 percent for peripheral 
neuropathy of the right lower extremity is met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.124a, Diagnostic Code 8520 (2005).  

3.  The criteria for a rating to 40 percent for peripheral 
neuropathy of the left lower extremity is met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.124a, Diagnostic Code 8520 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through May 2003 and December 2003 notice 
letters, and a June 2004 statement of the case (SOC), the RO 
notified the veteran of the legal criteria governing his 
claims, the evidence that had been considered in connection 
with his claims, and the basis for the denial of his claims.  
After each, he was afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2003 and December 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although the claimant was not provided with the 
provisions pertaining to effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Board does not now 
have such an issue before it.  Consequently, a remand for 
additional notification on this question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The RO has obtained the veteran's VA medical records 
and has provided the veteran with VA examinations; the 
reports of which are of record.  Otherwise, the veteran has 
not alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

By way of history, the Board notes that in a November 1998 
rating decision, the RO increased the veteran's rating for 
degenerative disc disease of the lumbar spine from 20 percent 
to 40 percent, effective August 31, 1998.  In a December 1999 
rating decision, the RO granted service connection and 
assigned a 10 percent rating for peripheral neuropathy of the 
right and left lower extremities as secondary to service-
connected degenerative disc disease of the lumbar spine, 
effective March 26, 1999.  With respect to his current 
appeal, the veteran filed an increased rating claim in May 
2003.  In the August 2003 rating decision, the RO, inter 
alia, granted separate 10 percent ratings for peripheral 
neuropathy of the right and left lower extremities, effective 
March 26, 1999.  It also granted separate 20 percent ratings 
for peripheral neuropathy of the right and left lower 
extremities effective May 15, 2003.  

As such, at the time of the Board's review of the veteran's 
appeal, the veteran was in receipt of a 60 percent combined 
rating for symptomatology associated with his degenerative 
disc disease of the lumbar spine, to include neurological 
impairment, effective May 15, 2003.  

a. Degenerative Disc Disease

Initially, the Board notes that, when evaluating 
musculoskeletal disabilities rated on the basis of limitation 
of motion, VA must consider granting a higher rating in cases 
in which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

The veteran's degenerative disc disease of the lumbar spine 
is rating as 40 percent disabling for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Those changes were 
incorporated into the current version of the General Rating 
Formula for Diseases and Injuries of the Spine at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  In this regard, effective 
September 26, 2003, the rating schedule for evaluation of 
that portion of the musculoskeletal system that addresses 
disabilities of the spine was revised.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005)).  

VA must consider the veteran's claim in the context of each 
version of the rating criteria.  See Wanner v, Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  
See also VAOPGCPREC 3-00 and 7-03.  The RO has considered the 
veteran's claim on appeal regarding his service-connected 
degenerative disc disease of the lumbar spine in light of the 
former and revised criteria.  In a June 2004 supplemental 
statement of the case, the RO provided notice to the veteran 
of the revised criteria.  

The Board notes that veteran's primary complaint with regard 
to his lumbar spine disability has been pain in his low back 
with radiation to his lower extremities.  Additionally, the 
veteran has complained of weakness associated with his lower 
extremities.  Following the veteran's claim for increase in 
May 2003, the RO obtained outpatient treatment records from 
the VA Medical Center (VAMC) in Biloxi, Mississippi, dated 
from December 2002 to June 2003.  These records note, in 
particular, complaints of low back pain as well as the 
veteran's gait being stiff and his need for a walking cane.  

A report of July 2003 VA orthopedic examination reflects the 
range of motion of the veteran's lumbar spine as 20 degrees 
forward flexion and 0 degrees extension.  The examiner was 
unable to measure lateral bending secondary to safety 
considerations, and did not find evidence of muscle spasm but 
noted tenderness in the right lower lumbar region.  The 
examiner commented that the veteran had marked pain and 
limitation of motion, as well as marked functional 
limitations likely secondary to a combination of factors 
including his back problems, his peripheral neuropathy, and 
his advanced age.  

An August 2003 treatment record notes that the veteran was 
able to stand from a sitting position and walk slowly without 
any apparent difficulty.  A September 2003 computed 
tomography (CT) scan of the lumbar spine revealed moderately 
severe degenerative changes of the lumbar spine with multi-
level degenerative disc disease, more severe at L3-4 and L4-
5.  Otherwise, the pertinent medical evidence reflects a 
November 2003 VA nursing note, in which the veteran was noted 
as reporting that his musculoskeletal pain came and went, and 
that he did not wish to try stronger narcotic medication.  A 
December 2003 progress note reflects that the veteran was 
ambulatory with a cane and also used a wheelchair.  An April 
2004 VA nursing note reflects that the veteran complained of 
pain in his low back, hips, right leg, and both feet.  The 
veteran again reported that the pain came and went, and that 
he was comfortable with the current treatment regimen.  He 
also indicated occasional leakage of urine.  

With respect to the rating criteria in effect prior to 
September 23, 2002, pursuant to regulatory provisions, under 
diagnostic code 5292, a 40 percent evaluation is warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  This is the 
highest evaluation available under this code.  Likewise, 
under diagnostic code 5289, a 40 percent evaluation, and no 
higher, is warranted for favorable ankylosis of the lumbar 
spine.  Thus, consideration of diagnostic codes 5292 or 5289 
(for favorable ankylosis), does not provide a basis by which 
to increase the veteran's rating for his degenerative disc 
disease of the lumbar spine.  

Under Diagnostic Code 5293 (2002), a 60 percent rating was 
assignable for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  In this case, the best 
that can be said of the veteran's symptoms is that they were 
"severe," including recurring attacks with intermittent 
relief.  Diagnostic Code 5293 (criteria for a 40 percent 
rating).  The veteran had symptoms compatible with sciatic 
neuropathy, but his symptoms were not so persistent as to 
result in only little intermittent relief.  Rather, they were 
bothersome to the degree that he had recurring problems but 
with intermittent relief.

The Board also finds that there are no other potentially 
applicable diagnostic codes under the former criteria by 
which to consider the veteran's service-connected 
degenerative disc disease of the lumbar spine.  In this case, 
even with consideration of functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, and/or 
incoordination of the lumbar spine (see 38 C.F.R. §§ 4.40, 
4.45, 4.59), the Board does not find the veteran's disability 
is comparable to residuals of a fractured vertebra 
(Diagnostic Code 5285) or unfavorable ankylosis (Diagnostic 
Code 5289).  

As such, a rating greater than 40 percent for degenerative 
disc disease of the lumbar spine under the old rating 
criteria is not warranted.  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assignable.  
Id.  

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2): When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Id.  

The veteran has not had such incapacitating episodes to the 
point that a higher rating would be warranted, and as noted 
below, his orthopedic problems have been rated separately 
from the peripheral neuropathy of the lower extremities.

Furthermore, the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243) provides that with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

Additionally, under Note (1): Evaluate any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurological disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Here, as with the former rating criteria, under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
veteran is receiving the highest disability rating for 
limitation of motion of the lumbar spine, 40 percent, absent 
a showing of unfavorable ankylosis (which the veteran has not 
demonstrated).  In addition, the medical evidence does not 
reflect that the veteran has had instances of incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
prescribed by a physician and treatment by a physician.  
Likewise, the veteran has been separately rated for both 
orthopedic and neurological impairment for his lumbar disc 
disease.  

Furthermore, while the veteran has demonstrated some bladder 
impairment, the medical evidence does not reflect such 
impairment is associated with the veteran's lumbar disc 
disease.  In this regard, an August 1999 progress note 
related the veteran's urinary frequency to questionable 
urinary tract infection/prostatitis.  The Board also finds 
that there is no evidence that the veteran's lumbar disc 
disease, even with consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, has resulted in disability comparable to 
unfavorable ankylosis of the entire thoracolumbar spine, thus 
warranting a 50 percent rating for orthopedic impairment.  

As such, the Board finds consideration of the veteran's 
degenerative disc disease of the lumbar spine under 
Diagnostic Codes 5293 and/or Diagnostic Code 5243 for 
incapacitating manifestations associated with intervertebral 
disc syndrome (to include a higher rating for orthopedic 
manifestations of disability) under the rating criteria for 
disabilities of the spine in effect since September 2002, 
does not result in a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
(effective September 23, 2002, to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective as of 
September 26, 2003).  

b.  Peripheral Neuropathy

The veteran's peripheral neuropathy of the right and left 
lower extremities, as secondary to degenerative disc disease 
of the lumbar spine, is rated analogously under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for complete and incomplete 
paralysis of the sciatic nerve.  Under this code, a 20 
percent evaluation is assigned for moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation for 
moderately severe incomplete paralysis of the sciatic nerve, 
and a 60 percent evaluation for severe incomplete paralysis 
of the sciatic nerve, with marked muscular atrophy.  In 
addition, complete paralysis of the sciatic nerve warrants an 
80 percent evaluation.  Complete paralysis of the sciatic 
nerve contemplates a disability picture where the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  The Board notes that the term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).  

The Board is aware that the rating code does not provide a 
definition that would allow for any easy distinction to be 
made between moderate incomplete paralysis and moderately 
severe incomplete paralysis.  With this in mind, the Board 
finds that the medical evidence more nearly approximates a 40 
percent rating for moderately severe incomplete paralysis for 
the right and left lower extremities under diagnostic code 
8520.  

In this regard, the pertinent evidence of record consists of 
the report of a July 2003 VA neurological examination.  
Neurological findings associated with the examination reveal 
weakness and numbness of the lower extremities.  In addition, 
the veteran was noted as being unstable on his feet.  The 
examination also revealed that ankle jerks were absent and 
knee jerks were classified as a 1.  In addition, "plantars" 
on the right side were noted as withdrawing and on the left 
side noted as mute.  As such, given the veteran's complaints 
and the above-reported neurological findings, which the Board 
believes demonstrate disability that is more than moderate in 
degree, separate ratings of 40 percent for peripheral 
neuropathy of the right and left lower extremities under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, is warranted.  

The Board also finds that a rating higher than 40 percent for 
peripheral neuropathy of either the right or the left lower 
extremity is not warranted.  In this regard, the clinical 
evidence does not demonstrate complete paralysis of the 
peripheral nerve in the right or left lower extremity.  While 
flexion of the knees appears weakened as per the report of 
July 2003 VA examination (knee jerks classified as 1), 
findings do not otherwise reflect that the veteran's foot 
dangles or drops and/or that there is no active movement 
possible of muscles below the knee.  As noted above, while 
the veteran has been reported as using a wheelchair, he can 
also ambulate with a cane.  Likewise, the Board does not find 
evidence of severe incomplete paralysis, as the report of 
July 2003 VA neurological examination does not note findings 
of marked muscle atrophy of either the right or left lower 
extremity.  

As such, the Board finds separate ratings to 40 percent for 
peripheral neuropathy of the right and left lower extremities 
is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

c.  Extraschedular Consideration

Additionally, the Board finds that there is no showing that 
the veteran's degenerative disc disease of the lumbar spine 
or peripheral neuropathy of the right or left lower extremity 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluations on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
and discussed in the August 2003 rating decision).  In this 
regard, the Board notes that the disabilities have not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claim for a rating higher 
than 40 percent for degenerative disc disease of the lumbar 
spine must be denied.  Additionally, separate ratings to 40 
percent for peripheral neuropathy of the right and left lower 
extremities is granted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence does not warrant assignment of higher ratings, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





	(CONTINUED ON NEXT PAGE)




ORDER

A rating higher than 40 percent for degenerative disc disease 
of the lumbar spine is denied.  

A rating to 40 percent for peripheral neuropathy of the right 
lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A rating to 40 percent for peripheral neuropathy of the left 
lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


